Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to applicant’s argument that “Espinosa as modified is improper use ad rejection under 35 USC 103 to modify the bag of Espinosa so a flattened two-fold width WA of the larger open diameter D is dimensioned relative to the outer circumference Co in accordance with Co/2            
                ≤
            
         WA             
                ≤
            
        1.05(Co/2) because the selection of the specific width WA such as the width as disclosed by Espinosa or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.” Such argument is not found persuasive.  
As to claim 1, applicant claims “A bag configured for being hung to a tubular bag support of a disposal unit, the tubular bag support having an outer circumference Co” which applicant does not explicit claiming the combination of a bag and a tubular bag support.  Therefore, examiner does not considered the structure of a tubular bag support with an outer circumference Co when examine the application.  Since the tubular bag support with specific outer circumference Co is not being claim, the equation as claimed in the last line of the claim Co/2            
                ≤
            
         WA             
                ≤
            
        1.05(Co/2) would also not being considered.  
With regarding to specific equation Co/2            
                ≤
            
         WA             
                ≤
            
        1.05(Co/2), in applicant’s specification, applicant does not specifically disclose the criticality of the range of the specific width WA.  [0039] and [0075] only describe the structure of the bag having a flattened two fold width WA at least adjacent to a top open end of the bag according to Co/2            
                ≤
            
         WA             
                ≤
            
        1.05(Co/2) without specific detail on the criticality of the required width WA must have the range between Co/2 and 1.05(Co/2).
Therefore, with other the tubular bag support not being claimed and without the specific detail of the criticality of the WA.  The specific width WA such as the width as disclosed by Espinosa or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736